Exhibit 10.61

DREAMWORKS ANIMATION SKG, INC.

2008 ANNUAL INCENTIVE PLAN

SECTION 1. Purpose. The purpose of the DreamWorks Animation SKG, Inc. 2008
Annual Incentive Plan (the “Plan”) is to provide annual performance-based
incentive compensation opportunities to eligible employees of the Company (as
defined below) and its Affiliates (as defined below) who are in a position to
contribute materially to the success of the Company and its Affiliates.

SECTION 2. Definitions.

(a) “162(m) Award” means an Award intended to qualify as “qualified
performance-based compensation” within the meaning of Section 162(m).

(b) “2008 Omnibus Plan” means the DreamWorks Animation SKG, Inc. 2008 Omnibus
Incentive Plan, as may be amended from time to time.

(c) “Affiliate” means (i) any entity that, directly or indirectly, is controlled
by, controls or is under common control with, the Company and/or (ii) any entity
in which the Company has a significant equity interest, in either case as
determined by the Committee.

(d) “Award” means an award made pursuant to the Plan.

(e) “Board” means the Board of Directors of the Company.

(f) “Change of Control” has the meaning set forth in the 2008 Omnibus Plan.

(g) “Code” means the Internal Revenue Code of 1986, as amended from time to
time, and the regulations promulgated thereunder.

(h) “Committee” means the compensation committee of the Board, or such other
committee of the Board as may be designated by the Board to administer the Plan.

(i) “Company” means DreamWorks Animation SKG, Inc., together with any successor
thereto.

(j) “Employee” means an employee of the Company or any of its Affiliates.

(k) “Participant” means an Employee selected from time to time by the Committee
to participate in the Plan.

(l) “Performance Criteria” means the criterion or criteria that the Committee
shall select for purposes of establishing the Performance Goal(s) for a Plan
Year with respect to any Award under the Plan.



--------------------------------------------------------------------------------

(m) “Performance Formula” means, for a Plan Year, one or more objective formulas
applied against the relevant Performance Goal to determine, with regard to the
Award of a particular Participant, whether all, some portion but less than all,
or none of the Award has been earned for the Plan Year.

(n) “Performance Goal” means, for a Plan Year, one or more goals established by
the Committee for the Plan Year based upon the Performance Criteria.

(o) “Plan Year” means any calendar year during which the Plan is in effect.

(p) “Section 162(m)” means Section 162(m) of the Code.

(q) “Subsidiary” means any entity in which the Company, directly or indirectly,
possesses fifty percent (50%) or more of the total combined voting power of all
classes of its stock.

(r) “Treasury Regulations” means all proposed, temporary and final regulations
promulgated under the Code, as such regulations may be amended from time to time
(including corresponding provisions of succeeding regulations).

SECTION 3. Eligibility. All present and future Employees shall be eligible to
receive Awards under the Plan.

SECTION 4. Provisions Applicable to All Awards. (a) Maximum Annual Plan Limit.
Notwithstanding any provision of the Plan to the contrary, the aggregate maximum
amount payable under the Plan to any Participant in any Plan Year shall not
exceed $10,000,000.

(b) Performance Goals. The Committee shall establish the Performance Goals for
the Company and the Participants, as applicable, each Plan Year. The Committee
shall also determine the extent to which each applicable Performance Criterion
shall be weighted in determining weightings from Participant to Participant,
Award to Award and Plan Year to Plan Year.

(c) Award Levels; Eligibility for Payment. The Committee shall establish for
each Participant the amount payable with respect to each Award at specified
levels of performance, based on the Performance Goal for each applicable
Performance Criterion and the weighting established for such criterion. All such
determinations regarding the achievement of any Performance Goals shall be made
by the Committee. The actual amount payable pursuant to each Participant’s Award
shall be determined by the Committee. Except as otherwise determined by the
Committee in its discretion, in order to be eligible for payment in respect of
an Award, a Participant must be an Employee on January 1 of the year that
follows the Plan Year for which such Award is earned.

(d) Form of Payment. Awards shall be payable, in the discretion of the
Committee, in cash or in Restricted Shares, RSUs or fully vested Shares of
equivalent value (in each case, within the meaning of the 2008 Omnibus Plan) and
shall be paid on

 

2



--------------------------------------------------------------------------------

such terms as determined by the Committee in its discretion. Any Restricted
Shares and RSUs shall be subject to the terms of the 2008 Omnibus Plan (or any
successor equity-compensation plan) and any applicable Award Agreement (as
defined in the 2008 Omnibus Plan). The number of Restricted Shares, RSUs or
Shares that is equivalent in value to a dollar amount shall be determined in
accordance with a methodology specified by the Committee within the first
90 days of the relevant Plan Year (or, if shorter, within the maximum period
allowed under Section 162(m)).

(e) Timing of Payment. Awards shall be paid promptly following the Committee’s
determination of whether and the extent to which Performance Goals have been
achieved with respect to the immediately preceding Plan Year, but in no event
will such Awards be paid later than December 31 of the year following the Plan
Year in which such Awards are earned; provided, however, that in the case of a
Participant whose employment terminates on or before December 31 of a Plan Year,
if the Committee determines that such Participant shall be entitled to payment
in respect of all or a portion of the Participant’s Award with respect to such
Plan Year, then such payment shall be made to such Participant not later than
March 15 of the year following the year of termination. Notwithstanding the
foregoing provisions of this Section 4(e), the Committee shall have the right to
allow Participants to elect to defer the payment of Awards subject to such terms
and conditions as the Committee may determine; provided, however, that each
Participant’s election to defer the payment of an Award complies with the terms
of the applicable plan or program of the Company or its Affiliates.

(f) Withholding. The Company may deduct and withhold from any amounts payable
under the Plan such Federal, state, local, foreign or other taxes as are
required to be withheld pursuant to any applicable law or regulation.

(g) No Limitations on Other Plans. Nothing contained in the Plan will be deemed
in any way to limit or restrict the ability of the Company, any of its
Affiliates or the Committee to make any award or payment to any person under any
other plan, agreement, arrangement or understanding, whether now existing or
hereafter in effect.

SECTION 5. 162(m) Awards. (a) Generally. The provisions of this Section 5 shall
apply solely to Awards that the Committee designates as 162(m) Awards.

(b) Recipients of 162(m) Awards. The Committee shall, in its sole discretion,
designate within the first 90 days of a Plan Year (or, if shorter, within the
maximum period allowed under Section 162(m)) which Participants will be eligible
to receive 162(m) Awards in respect of such Plan Year. However, designation of a
Participant as eligible to receive a 162(m) Award hereunder for a Plan Year
shall not in any manner entitle such Participant to receive payment in respect
of any 162(m) Award for such Plan Year. The determination as to whether such
Participant becomes entitled to payment in respect of any 162(m) Award shall be
made solely in accordance with the provisions of this Section 5. Moreover,
designation of a Participant as eligible to receive a 162(m) Award hereunder for
a particular Plan Year shall not require designation of such Participant as
eligible to receive a 162(m) Award hereunder in any subsequent Plan Year, and
designation of one Employee as a Participant eligible to receive a 162(m)

 

3



--------------------------------------------------------------------------------

Award hereunder shall not require designation of any other Employee as a
Participant eligible to receive a 162(m) Award hereunder in such period or in
any other period.

(c) Discretion of Committee with Respect to 162(m) Awards. With regard to a
particular Plan Year, the Committee shall have full discretion to select (i) the
type(s) of 162(m) Awards to be issued, (ii) the Performance Criteria that will
be used to establish the Performance Goal(s), (iii) the kind(s) and/or level(s)
of the Performance Goals(s) that is (are) to apply to the Company or any of its
Subsidiaries, Affiliates, divisions or operational units, or any combination of
the foregoing, and (iv) the Performance Formula. Within the first 90 days of a
Plan Year (or, if shorter, within the maximum period allowed under
Section 162(m)), the Committee shall, with regard to the 162(m) Awards to be
issued for such Plan Year, exercise its discretion with respect to each of the
matters enumerated in the immediately preceding sentence and record the same in
writing.

(d) Performance Criteria Applicable to 162(m) Awards. Notwithstanding the
foregoing, the Performance Criteria that will be used to establish the
Performance Goal(s) with respect to 162(m) Awards shall be based on the
attainment of specific levels of performance of the Company or any of its
Subsidiaries, Affiliates, divisions or operational units, or any combination of
the foregoing, and shall be limited to the following: (i) net income or earnings
before or after taxes (including earnings before interest, taxes, depreciation
and amortization), (ii) operating income, (iii) earnings per share, (iv) return
on shareholders’ equity, (v) return on investment or capital, (vi) return on
assets, (vii) level or amount of acquisitions, (viii) share price,
(ix) profitability/profit margins, (x) market share (in the aggregate or by
segment), (xi) revenues or sales (including specified types or categories
thereof) (based on units and/or dollars), (xii) costs (including specified types
or categories thereof), (xiii) cash flow, (xiv) working capital, (xv) completion
of production or stages of production within specified time and/or budget
parameters, (xvi) budgeted expenses (operating and capital) and (xvii) box
office results (domestic, international or worldwide) of any of the Company’s
films. Such Performance Criteria may be applied on an absolute basis, be
relative to one or more peer companies of the Company or indices or any
combination thereof or, if applicable, be computed on an accrual or cash
accounting basis. To the extent required under Section 162(m), the Committee
shall, within the first 90 days of the applicable Plan Year (or, if shorter,
within the maximum period allowed under Section 162(m)), define in an objective
manner the method of calculating the Performance Criteria it selects to use for
such Plan Year.

(e) Modification of Performance Goals. The Committee is authorized at any time
during the first 90 days of a Plan Year (or, if shorter, within the maximum
period allowed under Section 162(m)), or any time thereafter (but only to the
extent the exercise of such authority after such 90-day period (or such shorter
period, if applicable) would not cause the 162(m) Awards granted to any
Participant for the Plan Year to fail to qualify as “qualified performance-based
compensation” under Section 162(m)), in its sole and plenary discretion, to
adjust or modify the calculation of a Performance Goal for such Plan Year to the
extent permitted under Section 162(m) (i) in the event of, or in anticipation
of, any unusual or extraordinary corporate item, transaction, event or

 

4



--------------------------------------------------------------------------------

development affecting the Company, or any of its Affiliates, Subsidiaries,
divisions or operating units (to the extent applicable to such Performance Goal)
or (ii) in recognition of, or in anticipation of, any other unusual or
nonrecurring events affecting the Company or any of its Affiliates,
Subsidiaries, divisions or operating units (to the extent applicable to such
Performance Goal), or the financial statements of the Company or any of its
Affiliates, Subsidiaries, divisions or operating units (to the extent applicable
to such Performance Goal), or of changes in applicable rules, rulings,
regulations or other requirements of any governmental body or securities
exchange, accounting principles, law or business conditions.

(f) Payment of 162(m) Awards. (i) Condition to Receipt of Payment. A Participant
must be an Employee on the last day of a Plan Year to be eligible for payment in
respect of a 162(m) Award for such Plan Year. Notwithstanding the foregoing and
to the extent permitted by Section 162(m) of the Code, in the discretion of the
Committee, 162(m) Awards may be paid to Participants who have retired or whose
employment has terminated prior to the last day of the Plan Year for which a
162(m) Award is made, or to the designee or estate of a Participant who died
prior to the last day of a Plan Year.

(ii) Limitation. Except as otherwise permitted by Section 162(m), a Participant
shall be eligible to receive payments in respect of a 162(m) Award only to the
extent that (A) the Performance Goal(s) for such period are achieved and
certified by the Committee in accordance with Section 5(f)(iii) and (B) the
Performance Formula as applied against such Performance Goal(s) determines that
all or some portion of such Participant’s 162(m) Award has been earned for the
Plan Year.

(iii) Certification. Following the completion of a Plan Year, the Committee
shall meet to review and certify in writing whether, and to what extent, the
Performance Goals for the Plan Year have been achieved and, if so, to calculate
and certify in writing that amount of the 162(m) Awards earned for the period
based upon the Performance Formula. The Committee shall then determine the
actual size of each Participant’s 162(m) Award for the Plan Year and, in so
doing, may apply negative discretion as authorized by Section 5(f)(iv).

(iv) Negative Discretion. In determining the actual size of an individual 162(m)
Award for a Plan Year, the Committee may, in its sole and plenary discretion,
reduce or eliminate the amount of the 162(m) Award earned in the Plan Year, even
if applicable Performance Goals have been attained and without regard to any
employment agreement between the Company and a Participant.

(v) Discretion. Except as otherwise permitted by Section 162(m), in no event
shall any discretionary authority granted to the Committee by the Plan be used
to (A) grant or provide payment in respect of 162(m) Awards for a Plan Year if
the Performance Goals for such Plan Year have not been attained, (B) increase a
162(m) Award for any Participant at any time after the first 90 days of the Plan
Year (or, if shorter, the maximum period allowed under Section 162(m)) or
(C) increase a 162(m) Award above the maximum amount payable under Section 4(a)
of the Plan.

 

5



--------------------------------------------------------------------------------

SECTION 6. Administration. (a) Committee Composition. The Plan shall be
administered by the Committee, which shall be composed of two or more directors,
all of whom shall qualify as “outside directors” under Section 162(m).

(b) Authority of Committee. Subject to the terms of the Plan and applicable law,
and in addition to other express powers and authorizations conferred on the
Committee by the Plan, the Committee shall have sole and plenary authority to
administer the Plan, including, but not limited to, the authority to
(i) designate Participants, (ii) determine the type or types of Awards to be
granted to a Participant, (iii) determine the terms and conditions of any
Awards, (iv) interpret, administer, reconcile any inconsistency in, correct any
default in and/or supply any omission in, the Plan and any instrument or
agreement relating to, or Award made under, the Plan and (iv) make any other
determination and take any other action that the Committee deems necessary or
desirable for the administration of the Plan.

(c) Committee Decisions. Unless otherwise expressly provided in the Plan, all
designations, determinations, interpretations and other decisions under or with
respect to the Plan or any Award shall be within the sole and plenary discretion
of the Committee, may be made at any time and shall be final, conclusive and
binding upon the Company, its Affiliates and all Participants. The terms and
conditions of Awards and the Committee’s determinations and interpretations with
respect thereto need not be the same with respect to each Participant and may be
made selectively among Participants, whether or not such Participants are
similarly situated.

SECTION 7. Amendment and Termination of the Plan. The Board may terminate the
Plan or may amend the Plan in such respects as it shall deem advisable;
provided, however, that no change shall be made without the approval of the
Company’s stockholders that (i) changes the Performance Criteria applicable to
162(m) Awards, (ii) increases the maximum amount authorized to be paid to any
Participant during a Plan Year, as set forth in Section 4(a), or (iii) would
require the approval of the stockholders of the Company in order to satisfy
Section 162(m). Notwithstanding the foregoing, the Board may unilaterally amend
the Plan and 162(m) Awards as it deems appropriate to cause such Awards to meet
the requirements of Section 162(m). Except as provided in the immediately
preceding sentence or in Section 9(d), no modification, amendment or termination
of the Plan may materially and adversely affect the rights of a Participant to
whom any Award shall theretofore have been granted without the consent of such
Participant.

SECTION 8. Change of Control. In the event of a Change of Control after the date
of the adoption of the Plan, unless provision is made in connection with the
Change of Control for assumption of Awards previously granted, all Awards shall
be paid out as if the date of the Change of Control were the last day of the
applicable Plan Year and “target” performance levels had been attained. All
payments pursuant to this Section 8 shall be made not later than 30 days
following the date of the Change of Control.

SECTION 9. Section 409A. (a) It is intended that the provisions of the Plan
comply with Section 409A of the Code (“Section 409A”), and all provisions of the

 

6



--------------------------------------------------------------------------------

Plan shall be construed and interpreted in a manner consistent with the
requirements for avoiding taxes or penalties under Section 409A.

(b) No Participant and no creditor or beneficiary of any Participant shall have
the right to subject any deferred compensation (within the meaning of
Section 409A) payable under the Plan to any anticipation, alienation, sale,
transfer, assignment, pledge, encumbrance, attachment or garnishment. Except as
permitted under Section 409A, any deferred compensation (within the meaning of
Section 409A) payable to a Participant or for a Participant’s benefit under the
Plan may not be reduced by, or offset against, any amount owing by such
Participant to the Company or any of its Affiliates.

(c) If, at the time of a Participant’s separation from service (within the
meaning of Section 409A), (i) such Participant shall be a specified employee
(within the meaning of Section 409A and using the identification methodology
selected by the Company from time to time) and (ii) the Company shall make a
good faith determination that an amount payable hereunder constitutes deferred
compensation (within the meaning of Section 409A) the payment of which is
required to be delayed pursuant to the six-month delay rule set forth in
Section 409A in order to avoid taxes or penalties under Section 409A, then the
Company shall not pay such amount on the otherwise scheduled payment date but
shall instead pay it on the first business day after such six-month period. Such
amount shall be paid without interest, unless otherwise determined by the
Committee, in its sole discretion, or as otherwise provided in any applicable
employment agreement between the Company and the relevant Participant.

(d) Notwithstanding any provision of the Plan to the contrary, in light of the
uncertainty with respect to the proper application of Section 409A, the Company
reserves the right to make amendments to the Plan as the Company deems necessary
or desirable to avoid the imposition of taxes or penalties under Section 409A.
In any case, Participants are solely responsible and liable for the satisfaction
of all taxes and penalties that may arise in connection with Awards (including
any taxes arising under Section 409A), and the Company shall not have any
obligation to indemnify or otherwise hold any Participant harmless from any or
all of such taxes or penalties.

SECTION 10. No Right to Continued Employment. Nothing contained in the Plan or
in any Award Notice (or in any other documents related to the Plan or to any
Award or Award Notice) shall confer upon any Participant any right to continue
in the employ or other service of the Company or an Affiliate.

SECTION 11. No Trust or Fund Created. Neither the Plan nor any Award shall
create or be construed to create a trust or separate fund of any kind or a
fiduciary relationship between the Company or any Affiliate, on one hand, and a
Participant, on the other. To the extent that any Participant acquires a right
to receive payments from the Company or any Affiliate pursuant to an Award, such
right shall be no greater than the right of any unsecured general creditor of
the Company or such Affiliate.

SECTION 12. Successors. All obligations of the Company under the Plan shall be
binding upon and inure to the benefit of any successor to the Company,

 

7



--------------------------------------------------------------------------------

whether the existence of such successor is the result of a direct or indirect
purchase, merger, consolidation, or otherwise, of all or substantially all of
the business and/or assets of the Company.

SECTION 13. Governing Law. The validity, construction and effect of the Plan and
any rules and regulations relating to the Plan and any Award hereunder shall be
determined in accordance with the laws of the State of Delaware, without giving
effect to the conflict of laws provisions thereof.

SECTION 14. Headings. Headings are given to the Sections and subsections of the
Plan solely as a convenience to facilitate reference. Such headings shall not be
deemed in any way material or relevant to the construction or interpretation of
the Plan or any provision thereof.

SECTION 15. Effective Date of the Plan. The Plan became effective upon its
approval by the Board on February 21, 2008 and is effective with respect to Plan
Years commencing with 2008. Notwithstanding the foregoing, no Award that has
been designated as a 162(m) Award shall be payable hereunder unless and until
the Plan has been approved by the stockholders of the Company. If the
stockholders of the Company do not approve the Plan, all outstanding 162(m)
Awards shall be forfeited.

 

8